This cause is before this court on petition by the State for writ of certiorari to bring before us, for review and revision, the opinion and judgment of the Court of Appeals in the case of Robinson v. State of Alabama, 176 So. 811.
It would appear from the opinion of the Court of Appeals that there was evidence introduced upon the trial of the cause in the circuit court tending to support defendant's plea of self defense. This holding necessarily involved a finding that there was evidence before the court and jury that the deceased was the aggressor in the fatal difficulty, and that the defendant was free from fault in bringing on the difficulty. In this state of the evidence, as found by the Court of Appeals, it was competent for the defendant to show that shortly before the killing the deceased had remarked to the witness Wheat, "Who was scared of the old gray-headed son of a bitch?" referring to the defendant. This testimony tended to show the state of mind of the deceased toward the defendant, evidencing as it did great hostility to him, and, therefore, had a direct bearing upon the question as to who was the aggressor. Roberson v. State, 217 Ala. 696, 117 So. 412; Beasley v. State, 181 Ala. 28,61 So. 259; Buffalow v. State, 219 Ala. 407, 122 So. 633; and Gray v. State, 63 Ala. 66.
We are not in accord, however, with the Court of Appeals in holding that there was reversible error in overruling defendant's objection to the following question propounded by the State to Mrs. Melton, "Who is your father?"
The writ prayed for must be denied for the reason first above stated.
Writ denied.
All the Justices concur.